Citation Nr: 1815305	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  12-09 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to left ear hearing loss.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to dysthymic disorder and/or left ear hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to dysthymic disorder and/or left ear hearing loss. 

4.  Entitlement to a compensable rating for left ear hearing loss.

5.  Entitlement to an initial rating in excess of 10 percent prior to September 30, 2009, in excess of 30 percent from September 30, 2009, to May 30, 2012, and in excess of 70 percent thereafter for dysthymic disorder.

6.  Entitlement to an effective date prior to September 30, 2009, for the assignment of the 30 percent rating for dysthymic disorder, to include whether there is clear and unmistakable error (CUE) in a June 1983 rating decision. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to compensation under 38 U.S.C. § 1151 for right elbow tendonitis.

9.  Entitlement to compensation under 38 U.S.C. § 1151 for right shoulder tendonitis.  

10.  Entitlement to compensation under 38 U.S.C. § 1151 for cataracts of both eyes.

11.  Entitlement to compensation under 38 U.S.C. § 1151 for glaucoma.

12.  Entitlement to compensation under 38 U.S.C. § 1151 for sleep apnea.

13.  Entitlement to compensation under 38 U.S.C. § 1151 for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to June 1982.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the June 2013 statement of the case pertaining to all issues on appeal other than the § 1151 claims.  38 C.F.R. § 20.1304(c) (2017).  He also submitted additional evidence in August 2016 and September 2016 with a waiver of AOJ consideration.  Id.  Therefore, the Board may properly consider such newly received evidence.  The Board also notes that, in January 2018, updated VA treatment records dated from February 2016 to January 2018 were associated with the record.  While the Veteran has not waived AOJ consideration of such records, the Board finds no prejudice to him in proceeding the adjudication of his claims at this time.  Specifically, with the exception of the denial of his § 1151 claim for cataracts, the Board's actions herein are entirely favorable to him.  Furthermore, the newly received VA treatment records are irrelevant to such claim as they do not show a diagnosis of cataracts.  Finally, to the extent that the Board remands the majority of the issues, the AOJ will have an opportunity to review such evidence in the first instance in the readjudicaton of such claims.

According to the Veterans Appeals Control and Locator System (VACOLS), a June 2016 decision denied entitlement to dental services and a notice of disagreement was noted to have been received later that month.  Although a statement of the case has not yet been issued, according to VACOLS, the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected and instead refers to the AOJ for appropriate action.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The Veteran's compensation claims will be addressed in this decision.  The remaining issues pertinent to Vocational Rehabilitation will be addressed in a separate decision.

The issues of entitlement to service connection for tinnitus, erectile dysfunction, and hypertension, entitlement to increased ratings for left ear hearing loss and dysthymic disorder, entitlement to TDIU, and entitlement to compensation under 38 U.S.C. § 1151 for right elbow tendonitis, right shoulder tendonitis, glaucoma, sleep apnea and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A timely notice of disagreement was filed to the June 1983 decision that granted service connection for an acquired psychiatric disorder, characterized at such time as adjustment reaction, and assigning a 10 percent rating as of June 29, 1982. 

2.  The Veteran did not have cataracts during or following his period of vocational rehabilitation.


CONCLUSIONS OF LAW

1.  The June 1983 rating decision that granted service connection for an acquired psychiatric disorder, characterized at such time as adjustment reaction, and assigning a 10 percent rating as of June 29, 1982 is not final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C. § 7105 (2012)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017)].

2.  The Veteran's claim for an effective date prior to September 30, 2009, for the assignment of the 30 percent rating for dysthymic disorder, to include whether there is CUE in a June 1983 rating decision is moot.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for cataracts of both eyes have not been met. 38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist as to the claims decided herein.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Analysis

Earlier Effective Date, to Include CUE

The Veteran contends that the June 1983 decision that granted service connection for an acquired psychiatric disorder, characterized at such time as adjustment reaction, and assigning a 10 percent rating as of June 29, 1982, is clearly and unmistakably erroneous as to the propriety of the initially assigned rating.  

In order for a CUE claim to be founded, the rating decision in question must be final.  See 38 C.F.R. § 3.105(a).  The record shows that the Veteran filed a timely notice of disagreement in July 1983.  In this regard, while the AOJ addressed the other issues raised in such notice of disagreement in an October 1983 statement of the case, the propriety of the initially assigned rating for the Veteran's acquired psychiatric disorder was not addressed.  A rating decision issued in May 1986 confirmed the previous disability rating of 10 percent.  However, as no statement of the case was issued, the September 1983 rating decision never became final and is still on appeal.  38 U.S.C. § 4005(c) (1982) [38 U.S.C. § 7105 (2012)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017)].  As such, there is no final adverse RO decision that can be subject to a CUE claim; thus, as a matter of law, a claim for an earlier effective date based on CUE is moot.  See Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  

However, to the extent that the issue of entitlement to an increased rating for the Veteran's psychiatric disorder is already before the Board, the period under appeal now extends back to the date of the original grant of service connection.  The merits of such issue however are remanded for further development, as discussed in the remand section below.  


1151 - Cataracts

The Veteran contends that he developed cataracts in both eyes as a result of his participation in a vocational rehabilitation program under Chapter 31 of Title 38 of the United States Code (Chapter 31).

A veteran who suffers a qualifying additional disability or death is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected," if the additional disability was not the result of willful misconduct.  38 U.S.C. § 1151(a).  In order for such disability to be deemed a "qualifying additional disability" under applicable law, it must be proximately caused by the provision of training and rehabilitation services as part of an approved rehabilitation program under Chapter 31 of Title 38.  38 U.S.C. 
§ 1151(a)(2); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1378 (Fed. Cir. 2013)

To determine whether a veteran has an additional disability, VA compares a veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program upon which the claim is based, to the veteran's condition after such care, treatment, examination, services, or program has stopped.  See 38 C.F.R. § 3.361(b).  In cases of aggravation of an already existing disease or injury VA will apply the provisions of 38 C.F.R. §§ 3.322(a) and 4.22 in rating the additional disability.  

Compensation under section 1151 requires that any additional disability or death be caused by VA hospital care, medical or surgical treatment, examination, participation in vocational rehabilitation training under 38 U.S.C. Chapter 31, or participation in a CWT program.  38 U.S.C. § 1151(a).

With regard to the Veteran's claim for cataracts, the Board finds that there is no additional disability and, therefore, that no compensation under 38 U.S.C. § 1151 is warranted.  

At his Board hearing, the Veteran testified that his eyesight was affected by his participation in a VA vocational rehabilitation program in that he had to focus on a computer screen for several hours every day for his school courses.  In regard specifically to his cataracts, the Veteran stated that he underwent two corrective surgeries for them. 

VA treatment records show that the Veteran underwent surgery for cataract removal in July 2006 and January 2008.  The Veteran did not begin his course of study for his vocational rehabilitation program until 2011 and the program was discontinued in 2016.  Since the Veteran began his vocational rehabilitation, there has been no diagnosis or treatment for cataracts or any evidence that the Veteran has incurred new cataracts in either eye.  As such, there is no additional cataract disability that may be premised on the Veteran's exposure to computer screens and the requirements for compensation under 38 U.S.C. § 1151 cannot be met and no additional development or examination is required.  See 38 C.F.R. § 3.361(b).  


ORDER

The issue of an effective date prior to September 30, 2009, for the assignment of the 30 percent rating for dysthymic disorder, to include whether there is CUE error in a June 1983 rating decision, is dismissed.

Compensation under 38 U.S.C. § 1151 for cataracts of both eyes is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.


Tinnitus

With regard to the Veteran's claim for service connection for tinnitus, he has identified multiple treatment providers in British Columbia, Canada, whom he saw from 1982 to 1990 and he maintains that these records are relevant to the issue, (as well as to his psychiatric disability).  See e.g. April 2010 notice of disagreement.  Thus, VA must make reasonable attempts to obtain these records before adjudicating the claim.  

Moreover, there appears to be conflicting opinion as to whether the Veteran's tinnitus is related to his service-connected left ear hearing loss.  A July 2009 VA examination opinion stated that the Veteran's tinnitus is less likely than not due to excessive noise exposure during service and offered an adequate rationale in support of such determination.  However, the opinion also stated that the Veteran's tinnitus is more likely than not due to some other medical condition unrelated to service, but provided no rationale.  By contrast, an August 2010 VA examiner stated that the tinnitus was as likely as not a symptom associated with the Veteran's service-connected left ear hearing loss, but likewise offered no supporting rationale.  As the relationship between the Veteran's tinnitus and left ear hearing loss is unclear, a medical opinion is needed to resolve the question.

Hypertension and Erectile Dysfunction

The Veteran contends that he suffers from hypertension and erectile dysfunction due to his service-connected disabilities and/or the medications he has taken for such disabilities.  See e.g. January 2011 statement.  There are indications in the record that such disorders  may be related to the Veteran's service-connected psychiatric disorder.  See April 2012 letters from Drs. Leyba and O'Neil.  An examination is therefore required to determine whether there is a nexus between these disorders and the Veteran's psychiatric disorder.


Left Ear Hearing Loss

The Veteran contends that a compensable disability rating is warranted for his left ear hearing loss.  At his June 2016 Board hearing the Veteran testified that his hearing had worsened since his most recent VA examination in August 2010.  Thus, a new examination is required.  

Acquired Psychiatric Disorder 

The Veteran contends that a higher disability rating is in order for his acquired psychiatric disorder.  As noted in the body of this decision, the period under consideration for this claim now extends back to the effective date of the original disability rating, June 29, 1982.  In addition to obtaining the private treatment records outlined above, a medical examination is necessary to assess, to the extent feasible, the severity of the Veteran's condition and the effects on his functioning throughout the appeal period.  

1151 claims

The Veteran's remaining claims, other than entitlement to a TDIU, involve entitlement to compensation under the provisions of 38 U.S.C. § 1151.  Specifically, the Veteran contends that he incurred right elbow tendonitis, right shoulder tendonitis, glaucoma, sleep apnea, and a low back disorder due to his participation in a vocational rehabilitation program from February 2011 to January 2016, which included online classes and examinations, and required sitting, reading books, operating a computer and mouse, and typing on keyboard for up to 10 to 12 hours per day.  See May 2015 Veteran statement.  There is some indication from the record that the Veteran may have conditions that initially manifested during the period of vocational rehabilitation in line with these claims.  See generally VA treatment records dated February 2011 to January 2016.  As such, a VA examination is warranted to assess the existence and degree of any additional disabilities, and whether these disabilities were actually and proximately caused by the Veteran's participation in a vocational rehabilitation program. 

TDIU

The Veteran's claim for TDIU is inextricably intertwined with the other issues on appeal and will need to be assessed pending the outcome of these claims. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claims on appeal.  After obtaining any necessary authorizations from the Veteran, obtain all identified records, to include those from multiple treatment providers in British Columbia, Canada, whom he saw from 1982 to 1990.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected audiological conditions (tinnitus and left ear hearing loss).  The entire claims file, including a copy of this Remand and any newly obtained treatment records must be reviewed by the examiner and any necessary tests should be conducted.  

(A)  The examiner should evaluate the severity of the Veteran's current left ear hearing loss, using appropriate testing procedures, and describe the functional impact of such left ear hearing loss.

(B)  The examiner should also render an opinion as to whether it is at least it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus is a symptom of, or is otherwise caused or aggravated by his service-connected left ear hearing loss.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  The examiner should consider the findings of the July 2009 and August 2010 VA examiners in formulating such opinion and address these if necessary.  

The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected psychiatric disability.  The entire claims file, including a copy of this Remand and any newly obtained treatment records must be reviewed by the examiner and any necessary tests should be conducted.

The examiner should opine, to the extent feasible and practical, as to the Veteran's level of functioning, the severity of his psychiatric disability and its impact of his on his daily activities and ability to work over the course of the appeal period, beginning June 29, 1982.  The examiner should indicate, to the extent feasible and practical, any periods of significantly differing severity of symptomatology based on the evidence of record. 

The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

4.  Schedule the Veteran for an appropriate VA examination to assess the claims for hypertension, erectile dysfunction, right elbow tendonitis, right shoulder tendonitis, glaucoma, sleep apnea, and low back condition.  The entire claims file, including a copy of this Remand and any newly obtained treatment records must be reviewed by the examiner and any necessary tests should be conducted.

(A)  The examiner should render an opinion as to whether it is at least it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension and/or erectile dysfunction are caused or aggravated by his psychiatric disability, to include any medications taken for such disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  The examiner should consider the findings of the Drs. Leyba and O'Neil in their April 2012 letters in formulating such opinion and address these if necessary.  

(B) Regarding the Veteran's claims for right elbow tendonitis, right shoulder tendonitis, glaucoma, sleep apnea, and low back disorder, the examiner should assess:

(1)  Whether the Veteran currently has any of these conditions, or has had them since January 2016?

(2)  For each condition identified, the examiner is requested to assess whether the condition was actually and proximately caused by the Veteran's participation in the vocational rehabilitation program, to include his sitting in an upright position, operating a computer, keyboard, and mouse, and reading books for up to12 hours a day.

For actual and proximate causation, the identified condition must be directly caused by the Veteran's participation in the educational program.  This is distinguishable from a finding that the education program and resulting activities constituted a remote contributing factor, or that the condition was a remote consequence, a coincidental occurrence or the continuance of a natural disease or injury.  None of those situations would constitute actual and proximate causation. 

The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


